Citation Nr: 1811931	
Decision Date: 02/26/18    Archive Date: 03/07/18

DOCKET NO.  14-28 254A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.  

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Peters, Counsel

INTRODUCTION

The Veteran had active duty service from September 1973 to August 1977.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2013 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO).  The Veteran testified at a Board hearing before the undersigned Veterans Law Judge in November 2016.


FINDINGS OF FACT

1.  The Veteran's hearing loss did not have onset during active service, was not caused by active service and did not manifest within one year of separation from active service.
 
2.  The Veteran's tinnitus did not have onset during active service, was not caused by active service and did not manifest within one year of separation from active service.


CONCLUSIONS OF LAW

1.  The criteria for establishing service connection for bilateral hearing loss have not all been met.  38 U.S.C. §§ 1110, 1111, 1131, 1153, 1154, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2017).

2.  The criteria for establishing service connection for tinnitus have not all been met.  38 U.S.C. §§ 1110, 1111, 1131, 1153, 1154, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See e.g., 38 U.S.C. §§ 5103, 5103A (2012) and 38 C.F.R. § 3.159 (2017).  This duty includes assisting the claimant in the procurement of relevant treatment records and providing an examination when necessary.  38 U.S.C. § 5103A; 38 C.F.R. § 3.159.  With respect to the claims herein decided, VA has met all statutory and regulatory notice and duty to assist provisions.

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C. § 1110 (2012); 38 C.F.R. § 3.303(a) (2017).  "To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Certain chronic diseases, including sensorineural hearing loss and tinnitus (organic diseases of the nervous system), may be presumed to have been incurred in or aggravated by service if manifest to a compensable degree within one year of discharge from service, even though there is no evidence of such disease during service.  38 U.S.C. §§ 1101, 1112 (2012); 38 C.F.R. §§ 3.307, 3.309(a) (2017).  

Under 38 C.F.R. § 3.385, impaired hearing will be considered a disability for purposes of laws administered by VA when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.

The failure to meet these criteria at the time of a Veteran's separation from active service is not necessarily a bar to service connection for hearing loss disability.  A claimant "may nevertheless establish service connection for a current hearing loss disability by submitting evidence that the current disability is related to service."  Hensley v. Brown, 5 Vet. App. 155, 159-60 (1993); see 38 C.F.R. § 3.303(d) (2017); Heuer v. Brown, 7 Vet. App. 379, 384 (1995).  The threshold for normal hearing is from zero to 20 decibels and that higher threshold levels indicate some degree of hearing loss.  Hensley, at 157; 38 C.F.R. § 3.385.

On appeal, the Veteran has asserted that his bilateral hearing loss and tinnitus is related to his military service; he testified in his November 2016 hearing that he was exposed to loud aircraft noise, including radio static, weapons fire, and engine noise, as well as ambient shop noise during his period of service as an aircraft systems mechanic.  The Veteran further testified that he first recognized his bilateral hearing loss and tinnitus within a year or year and a half after his separation from service when he began college; he testified that he had to move up to the front of the class to hear and that he began using a fan on at night in order block out the ringing so that he could fall asleep.  He indicated that his deceased wife was aware of his hearing loss and tinnitus at the beginning of their relationship in 1985 and that his current wife has complained of his hearing loss since 2005.  

The Veteran and his current spouse submitted statements in December 2012 that are substantially similar to the Veteran's testimony at his November 2016 hearing, although in that statement the Veteran indicated that he had bilateral hearing loss and tinnitus "since military service."  

Turning to the evidence of record, the Veteran's Form DD-214 does confirm that he was an aircraft systems mechanic during military service.  His service treatment records document that his ears were normal during his enlistment examination in September 1973; audiometric data obtained at that time is as follows:  




HERTZ



500
1000
2000
3000
4000
RIGHT
25
10
10
-
5
LEFT
25
15
5
-
25

In June and October 1975, the Veteran was treated for otitis media of the left ear; his right ear was noted as within normal limits at that time.  In November 1975, the Veteran underwent an audiometric examination that revealed the following results:  




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
10
0
0
LEFT
10
5
15
10
35

In November 1976, the Veteran was unable to take an audiological test due to recent noise exposure and he was to be rescheduled for that examination.  Two days later, the Veteran had his ears cleaned of wax; he did not need irrigation at that time.  In another November 1976 treatment record, the Veteran was noted to have been exposed to hazardous noise; an audiometric examination obtained at that time revealed the following results:  




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
5
5
0
LEFT
10
0
5
0
0

In a February 1977 record, it was noted that the Veteran had an audiological test which did not demonstrate any significant shifts.  Audiometric data obtained from that examination is as follows:  




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
5
0
0
LEFT
10
5
5
0
0

Finally, the Veteran underwent a separation examination in May 1977, during which his ears were noted as normal.  Audiometric data obtained at that time was as follows:  




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
5
0
0
LEFT
10
5
5
0
0

The examiner noted that the Veteran denied a family history of diabetes or psychosis, use of contact lenses or drugs, history of motion sickness or disturbances of consciousness, and all other significant medical or surgical history at that time.  The Board reflects that there is no evidence of any hearing loss, tinnitus or ringing in the ears noted on his separation examination or in any other service treatment records.  

Following military service, the Veteran filed a claim for VA disability compensation benefits for bilateral ingrown toenails in August 1977, just after separation from service.  The Veteran, however, did not indicate that he had any hearing loss, tinnitus, or ringing in his ears at that time.  

The first evidence of any hearing loss and tinnitus is the Veteran's claim for benefits received in July 2012.  The Veteran underwent a VA audiological examination in March 2013, which revealed the following audiometric results:  




HERTZ



500
1000
2000
3000
4000
RIGHT
20
15
15
5
30
LEFT
25
10
25
50
70

The Veteran's speech discrimination scores obtained at that time were 96 percent bilaterally.  The examiner diagnosed bilateral sensorineural hearing loss at that time.  The examiner also noted that the Veteran's hearing was within normal limits on induction in September 1973 and at separation in May 1977.  "Comparison of induction and separation exam[ination]s indicate no significant change in hearing sensitivity and documentation of an OSHA-defined [significant threshold shift] during military service CANNOT be established from this audiometric data."  Therefore, based on the audiometric data on induction and separation, as well as the lack of a significant threshold shift during military service, the examiner concluded that the Veteran's hearing loss and tinnitus were not as at least as likely as not related to his military service.  

As to tinnitus, the examiner also noted the Veteran's reports of having constant, high-pitched ringing for many years.  The examiner opined that his tinnitus was at least as likely as not related to his bilateral hearing loss.  

Finally, in his August 2014 substantive appeal, the Veteran contended that although there was not a significant threshold shift during military service, there was some change that showed decline in his hearing thresholds.  He further stated that it was as likely as not that his tinnitus was caused by military service as he had suffered from constant ringing and buzzing in his ears "since military service."

Based on the foregoing evidence, the Board finds that service connection for bilateral hearing loss and tinnitus is not warranted in this case.  Initially, the Board reflects that although the March 2013 examination results did not demonstrate a hearing loss disability under 38 C.F.R. § 3.385 for the Veteran's right ear, the VA examiner diagnosed the Veteran with bilateral hearing loss.  Although the Veteran indicated during his November 2016 hearing that his hearing loss was worse since his last VA examination, the Board finds that a remand is not necessary in this case, because even if the Board were to concede a current disability in the right ear, service connection for bilateral hearing loss must be denied for the reasons below.  

The Board also finds that the evidence clearly demonstrates that the Veteran was exposed to hazardous noise during his period of military service, as noted in his service treatment records.  This case therefore turns on the nexus element.  

Although the Veteran indicated that he had bilateral hearing loss and tinnitus "since military service," there is no contemporaneous evidence of any diagnosis or reports of bilateral hearing loss or tinnitus within one year of military service.  

Rather, the Board reflects that the Veteran has inconsistently reported the onset of his symptoms.  In his statements of record, including during his December 2012 statement and August 2014 substantive appeal, he indicated that he has suffered from hearing loss and tinnitus "since military service."  However, during his November 2016 hearing, the Veteran indicated that his hearing loss and tinnitus did not begin during military service, but instead began during college; the Veteran's statements during his hearing that his symptoms could have begun a year or a year and a half.  The Veteran's statements regarding onset within the year after discharge from service is equivocal.  

Additionally, the Veteran filed a claim and prosecuted an appeal to the Board regarding compensation benefits for his ingrown toenails during this period, and yet, the Veteran never sought treatment for or filed a claim for his bilateral hearing loss and tinnitus.  Rather, the first evidence of record that documents any hearing loss or tinnitus is many years after military service.  See Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000) (a significant lapse in time between service and post-service medical treatment may be considered as part of the analysis of a service connection claim, which weighs against the claim).  

In light of the above evidence, particularly the Veteran's inconsistent and equivocal statements regarding onset of his symptomatology, the Board finds that his statements are not credible in this case that his hearing loss and tinnitus have been present since service or manifested within one year of discharge therefrom.  

The Board acknowledges the Veteran's statements that his hearing loss and tinnitus are related to military service, particularly on the basis of some change in threshold shifts during military service; those statements are not competent, however, as the Veteran lacks the adequate medical expertise in this case to render a medical opinion.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis); see also Jones v. West, 12 Vet. App. 383, 385 (1999) (where the determinative issue is one of medical causation or a diagnosis, only those with specialized medical knowledge, training, or experience are competent to provide evidence on the issue).  

Instead, after reviewing the claims file and particularly the audiometric data obtained during military service, the examiner found that the Veteran's bilateral hearing loss and tinnitus were not related to military service.  Such evidence is the most probative evidence of record.  

In short, although the Veteran may have a current disability and exposure to hazardous noise during military service, the preponderance of the evidence of record in this case does not demonstrate that his bilateral hearing loss and tinnitus were incurred in or otherwise the result of military service.  Accordingly, service connection for bilateral hearing loss and tinnitus must be denied at this time.  See 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309.  

In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claims, that doctrine is not applicable in the instant appeal.  See 38 U.S.C. § 5107(b) (2012); 38 C.F.R. § 3.102.


ORDER

Service connection for bilateral hearing loss is denied.  

Service connection for tinnitus is denied.  



____________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


